11-3033-cv
Zalaski v. City of Bridgeport Police Department

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 29th day
of August, two thousand twelve.

Present:
         ROBERT A. KATZMANN,
         RICHARD C. WESLEY,
         PETER W. HALL,
                     Circuit Judges.
________________________________________________

LISA ZALASKI,

             Plaintiff-Appellant,

                     v.                                           No. 11-3033-cv

CITY OF BRIDGEPORT POLICE DEPARTMENT and DEPUTY CHIEF JAMES J. HONIS,

             Defendants-Appellees.*

________________________________________________

For Plaintiff-Appellant:            DEREK V. OATIS, Lobo & Novak, LLP, Manchester, Conn.

For Defendants-Appellees:           BETSY A. EDWARDS, Office of the City Attorney, Bridgeport,
                                    Conn.



       *
           The Clerk of the Court is directed to amend the official caption as noted.
       Appeal from the United States District Court for the District of Connecticut (Bryant, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Plaintiff-Appellant Lisa Zalaski appeals from a June 29, 2011 judgment of the United

States District Court for the District of Connecticut (Bryant, J.) granting defendants’ motion for

summary judgment and dismissing plaintiff’s sole claim, brought pursuant to 42 U.S.C. § 1983,

that defendants violated her right to freedom of speech and assembly under the First Amendment

at a demonstration held in October 2006. We assume the parties’ familiarity with the pertinent

facts and procedural history.

       Having previously remanded this case and given the parties a full opportunity to provide

additional, relevant information that would illuminate the issues on appeal, see Zalaski v. City of

Bridgeport Police Dep’t, 613 F.3d 336, 337 (2d Cir. 2010) (per curiam), and upon our de novo

review of the instant record, we find no material error that would cause us to reverse. See

McGullam v. Cedar Graphics, Inc., 609 F.3d 70, 75 (2d Cir. 2010). Accordingly, the judgment

of the district court is hereby AFFIRMED.

                                                 FOR THE COURT:
                                                 CATHERINE O’HAGAN WOLFE, CLERK




                                                 2